Citation Nr: 9917849	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  96-30 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for numbness of the 
feet.

2.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1982 to 
August 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In the rating decision on appeal, the RO (1) granted service 
connection for migraine headaches and assigned a 
noncompensable evaluation, (2) denied service connection for 
alopecia areata, (3) denied service connection for numbness 
of the hands and feet, and (4) denied service connection for 
hearing loss disability, left ear.  In a December 1997 
decision, the Board (1) granted a 10 percent disability 
evaluation for migraine headaches, (2) granted service 
connection for alopecia areata, (3) denied service connection 
for numbness of the hands and feet, and (4) denied service 
connection for hearing loss disability, left ear.  The 
appellant appealed the decision to The United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (hereinafter "the Court").

The parties filed a joint motion for remand, which the Court 
granted on December 22, 1998.  [citation redacted].  In the joint motion for remand, 
the parties agreed that the appellant was not appealing the 
December 1997 Board decision as to the issues of (1) service 
connection for alopecia areata, (2) entitlement to service 
connection for numbness of the hands, and (2) entitlement to 
service connection for hearing loss disability, left ear.  
The parties determined that the Board had improperly 
determined that the appellant's claim for service connection 
for numbness of the feet was not well grounded and that such 
claim was well grounded and must be adjudicated on the 
merits.  The parties also determined that the Board's denial 
of service connection for numbness of the feet lacked 
sufficient reasons and bases.  The parties further determined 
that the Board had failed to provide adequate reasons and 
bases as why an evaluation in excess of 10 percent for 
migraine headaches was not warranted.

In the Court order, the Court vacated the Board's decision as 
to the denial of service connection for numbness of the feet 
and an increased evaluation for migraine headaches and 
dismissed the remaining three issues.

It has been alleged that there is severe ecomonic 
inadaptablitlity, that he cannot work stand or drive due to 
migraine.

In compliance with the joint motion for remand and the 
December 1998 Court order, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should schedule a social and 
industrial survey.  It should be 
determined whether the veteran drives; 
whether the veteran is employed, and if 
employed, the frequency of the use of 
sick leave.  The RO should determine the 
types of medications prescribed for 
migraine and how often the prescriptions 
have been filled since 1995.

2.  After the above, the RO should 
schedule the appellant to undergo a VA 
examination to determine the severity of 
the appellant's migraine headaches.  The 
examiner must review the claims file 
prior to the examination, including a 
June 11, 1996, statement from the 
appellant.  The examiner must 
specifically state in the examination 
report that he/she has reviewed the 
appellant's claims file, which includes 
the June 11, 1996, statement from the 
appellant.  The VA examiner is asked to 
state whether the appellant's complaints 
of headaches in the claims file and at 
the time of the VA examination are 
characteristic of prostrating attacks.  
If the appellant's complaints as to his 
headaches are characteristic of 
prostrating attacks, are such attacks 
productive of severe economic 
adaptability?  The examiner should report 
his findings in a clear, comprehensive, 
and legible manner and should state upon 
what evidence he bases his opinion(s).

3.  The RO is to consider whether the 
appellant should be service connected for 
degenerative disc disease of the lumbar 
spine and whether the appellant's 
service-connected degenerative joint 
disease of the lumbar and dorsal spine 
should be coded under Diagnostic Code 
5293 on the rating decision.  The RO 
shall prepare a rating decision rather 
that a statement of the case or a 
supplemental statement of the case.

4.  Assuming the RO determines that the 
appellant is service connected for 
intervertebral disc syndrome and 
evaluates the service-connected 
disability under Diagnostic Code 5293, 
the RO must then refer the appellant's 
claims file for a medical opinion.  The 
opinion may be obtained from an in-house 
physician or a physician at a VA 
facility.  The examiner is to state 
whether or not numbness of the feet is a 
neurological finding which is appropriate 
to the site of the diseased disc.

5.  The RO is to expressly consider 
whether the case should be referred to 
the Chief Benefits Director or the 
Director of Compensation and Pension 
Service for the assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  The RO should 
explain its reasons as to why or why not 
the case will be referred.

6.  The RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant without 
good cause fails to report for 
examination in connection with a claim 
for an increased evaluation, the claim 
will be denied.  However, the Secretary 
must show a lack of good cause for 
failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference is 
made to M21-1, Part IV, paragraph 
28.09(b)(3).  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
serves as notification of the regulation.

7.  The RO shall completely comply with 
the December 1998 joint motion for remand 
and the Court Order.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


